



EXHIBIT 10.3








TENNECO BOARD OF DIRECTORS
RESTRICTED STOCK NOTIFICATION












Date:




___________________
Director








Pursuant to the provisions of the Tenneco Inc. 2006 Long-Term Incentive Plan (as
the same may be amended from time to time in accordance with its terms, the
“Plan”), you were granted an “Award” of _____________ shares of Common Stock of
Tenneco Inc. (“Shares”) as of ______________ (“Grant Date”). The “Restricted
Period” applicable to this Award begins on the Grant Date and ends on the six
month anniversary of the Grant Date. As used herein the term “Restricted Shares”
means any Shares subject to this Award and for which the Restricted Period
remains in effect. This Award is subject to all of the definitions, terms and
conditions of the Plan, a copy of which is enclosed. In the event of any
discrepancy between the provisions of the Plan and this Award or any other
communication regarding the Plan, the provisions of the Plan control.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.


During the Restricted Period, and until all conditions imposed on the related
Restricted Shares are satisfied, such Restricted Shares are restricted in that
(i) they will be held by the Company and may not be sold, transferred, pledged
or otherwise encumbered, tendered or exchanged, or disposed of, by you unless
otherwise provided by the Plan and (ii) they are subject to forfeiture by you
under certain circumstances as described herein and in the Plan. However, as
long as the Restricted Shares have not been forfeited, during the Restricted
Period (a) you will be entitled to receive dividends (which for tax purposes
will generally be treated as ordinary compensation) payable on the Restricted
Shares, which the Company may require to be reinvested in additional shares of
Common Stock subject to the same restrictions as the shares on which such
dividends are paid and (b) you may vote the Restricted Shares. If you remain a
member of the Board throughout the Restricted Period and all other conditions
are satisfied, or if your service on the Board terminates before the termination
of the Restricted Period as a result of your normal retirement from the Board
(i.e. at age 72), death or total disability, the restrictions on the related
Restricted Shares will lapse, and shares of Common Stock in an amount equal to
the number of Restricted Shares as to which the restrictions have lapsed will be
delivered to you (or your beneficiary), subject to withholding for taxes.
Generally, if your service on the Board terminates for any other reason before
the expiration of the Restricted Period, you will forfeit the Restricted Shares
unless the Committee determines otherwise. You agree that the term “Restricted
Shares” shall include any shares or other securities which you may receive or be
entitled to receive as a result of the ownership of the original Restricted
Shares, whether they are issued as a result of a share split, share dividend,
recapitalization, or other subdivision or consolidation of shares effected
without receipt of consideration by the Company or the result of the merger or
consolidation of the Company, or sale of assets of the Company.















--------------------------------------------------------------------------------







You will generally be taxed on the value of the Restricted Shares on the date
the restrictions lapse. You hereby agree that the Restricted Shares shall be
held by the Company during the Restricted Period.


All distributions under the Plan, including any distribution in respect of this
Award, are subject to withholding of all applicable taxes, and the delivery of
any shares or other benefits under the Plan or this Award is conditioned on
satisfaction of the applicable tax withholding obligations.


Please execute the acknowledgement at the bottom of the enclosed copy of this
Award and return the acknowledged copy of this Award to the Human Resources
Department of Tenneco Inc. in Lake Forest not later than thirty days from the
date on which you receive it. Also enclosed is a form by which you may designate
a beneficiary in the event of your death.


    




                




ACKNOWLEDGED AND AGREED TO:
 
TENNECO INC.
 
 
 
 
 
 
 
 
 
Signature
 
Senior Vice President
 
 
Global Human Resources and
 
 
Administration
 
 
 
Date
 
 
 
 
 



                            
                
                            
 











